DETAILED ACTION
This action is responsive to claim amendments and Applicant’s remarks filed 26 September 2022. Examiner acknowledges the amendments to claims 1-6, 9-12, 14-15, and 20-22. Claims 1-15 and 18-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 September 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 15, and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the isolated electromyography activity signal from muscles of inspiration” (lines 8, 9-10, 11-12, 13, 15, 16), wherein this limitation lacks antecedent basis and this limitation is further unclear as it is not clear if this limitation is meant to refer to the previously recited isolation of “a electromyography activity signal from muscles of respiration” (line 3). For examination purposes, instances of “the isolated electromyography activity signal from muscles of inspiration” are interpreted to read as “the isolated electromyography activity signal from muscles of respiration” (similar to what is recited in claim 20).
Claim 15 recites the limitation “the composite bioelectric signal is an electroencephalographic signal” (lines 1-2), wherein this limitation is unclear as it is not clear how a composite signal can only comprise one signal, and wherein this limitation is further unclear, as the composite signal was previously defined as comprising (a) a electromyographic activity signal from muscles of respiration and (b) a bioelectric signal component not from muscles of respiration. For examination purposes, examiner has interpreted claim 15 to recite that bioelectric signal component not from muscles of respiration is an electroencephalographic signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani (US-20080161878-A1 ) in view of Bartolo (Analysis of diaphragm EMG signals: comparison of gating vs. subtraction for removal of ECG contamination).

Regarding claim 1, Tehrani teaches
A method for detecting obstructive apnea, comprising: 
receiving a bioelectric signal from a mammal (The increased activity can be measured through processing of the diaphragm EMG or EMG from other respiratory muscles to obtain an EMG envelope for each phasic activity (Tehrani, Paragraph [0080]));
wherein the bioelectric signal comprises a electromyographic activity signal from muscles of respiration (Tehrani, Paragraph [0080]);
determining a timing of inspiratory efforts and an amplitude of inspiratory efforts based on the electromyographic activity signal from muscles of respiration (The increased activity can be measured through processing of the diaphragm EMG or EMG from other respiratory muscles to obtain an EMG envelope for each phasic activity. The envelope can be created by rectifying the signal, performing a window average over about 100 ms performing peak detection to obtain an envelope amplitude, and an integration of the area under the averaged signal to produce an envelope area (Tehrani, Paragraph [0080])); 
determining a baseline amplitude of inspiratory efforts based on the electromyographic activity signal from muscles of respiration (One or more thresholds may be set to determine one or more of these conditions. (Tehrani, Paragraph [0080]); Thus using an EMG envelope, the increase in the envelope can be sensed or determined and used to determine when a flow limitation is occurring at a first threshold, and where an obstruction is occurring at a second threshold. The thresholds may be determined on a patient by patient basis. The thresholds may also distinguish degrees of flow limitation as well as flow limitation being distinguished from an obstruction, or either being distinguished form a normal breath (Tehrani, Paragraph [0081])); 
comparing an amplitude of inspiratory efforts based on the electromyographic activity signal from muscles of inspiration with the determined baseline amplitude of inspiratory efforts based on the electromyographic activity signal from muscles of respiration (as effort increases, e.g. due to greater limited flow or increased flow resistance, a number of features in the EMG complex change. The frequency content increases, the amplitude of the EMG spikes increases, the rising slope of the EMG complex increases and the width of the complex increases and the area under the envelope increases. One or more of the parameters may be used to identify when there is a flow limitation or when there is a flow obstruction. One or more thresholds may be set to determine one or more of these conditions (Tehrani, Paragraph [0080]); Breaths 606, 607, 608 and 609 show a further increased EMG envelope (FIG. 6B), a further reduced tidal volume and a EMG complex (FIG. 6A) with even higher amplitude and components of increased frequency, indicating a flow obstruction (Tehrani, Paragraph [0081], Figures 6A-6B)); and 
determining occurrence of obstructive apnea if a series of inspiratory efforts have increasing amplitude of inspiratory efforts based on the isolated electromyographic activity signal from muscles of respiration over time, above the baseline amplitude of inspiratory efforts based on the isolated electromyographic activity signal from muscles of respiration (Tehrani, Paragraphs [0080], [0081], Figures 6A-6B, wherein as seen in Figures 6A and 6B, breaths 606-609 have increasing amplitudes indicative of an obstructive event).

However, while Tehrani discloses that in addition to sensing EMG, an ECG may also be detected, wherein the detected ECG may be used for device initialization (In addition to sensing EMG, for initialization or detection, ECG may be sensed, e.g., from the implanted device, and the data used to initialize the device or provide feedback during device use. Heart rate variability, Heart rate RR intervals, may be sensed with sleep data gathered for a night and analyzed for device initialization or programming or reprogramming (Tehrani, Paragraph [0055])), Tehrani fails to explicitly disclose that the bioelectric signal is a composite bioelectric signal, and the step of processing the composite bioelectric signal to isolate (a) a electromyographic activity signal from muscles of respiration from (b) a bioelectric signal component not from muscles of respiration. 
Bartolo discloses that ECG signals can contaminate measured EMG signals, wherein removal of the ECG contamination may lead to more accurate data derived from diaphragm EMG signals (diaphragm electromyogram (EMGdi) conveys information relating to the mechanisms of respiration; however, electrocardiogram (ECG) contamination can compromise the accuracy of data derived from this signal. We examine the EMGdi recorded from anesthetized spontaneously breathing dogs via implanted electrodes to assess the extent of the error introduced by the ECG contamination and the effectiveness of ECG gating in reducing this error. Because ECG subtraction has been shown to generate accurate results for such applications, it is used as the gold standard. Analysis of variance methods are employed to compare results (Bartolo, Page 1898, Paragraph 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tehrani so as to incorporate that the bioelectric signal is a composite bioelectric signal, and further incorporate the step of processing the composite bioelectric signal to isolate (a) a electromyographic activity signal from muscles of respiration from (b) a bioelectric signal component not from muscles of respiration as taught by Bartolo so as to reduce error introduced by ECG contamination and provide a more accurate measurement of diaphragm EMG (Bartolo, Page 1898, Paragraph 1).

Regarding claim 2, Tehrani in view of Bartolo teaches
The method according to claim 1, further comprising determining a baseline timing range of inspiratory efforts, and comparing the timing of inspiratory efforts with the determined baseline timing of inspiratory efforts, wherein the occurrence of obstructive apnea is determined if a series of inspiratory efforts have increasing amplitude of inspiratory efforts based on the isolated electromyographic activity signal above the baseline amplitude of inspiratory efforts based on the isolated electromyographic activity signal over time, and a timing within the baseline timing range (Breaths 606, 607, 608 and 609 show a further increased EMG envelope (FIG. 6B), a further reduced tidal volume and a EMG complex (FIG. 6A) with even higher amplitude and components of increased frequency, indicating a flow obstruction (Tehrani, Paragraph [0081], Figures 6A-6B); wherein the individual breaths indicative of a flow obstruction having an increased frequency is considered to read on a signal above the baseline amplitude and a timing within the baseline timing range).

Regarding claim 3, Tehrani in view of Bartolo teaches
The method according to claim 1.

However, while Tehrani discloses that an ECG is obtained separately (Tehrani, Paragraph [0055]), Tehrani fails to explicitly disclose wherein the other bioelectric signal component not from muscles of respiration is an electrocardiographic signal. Bartolo discloses that an ECG signal can interfere with a measured EMG signal (Bartolo, Page 1898, Paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tehrani in view of Bartolo so as to incorporate that the other bioelectric signal component not from muscles of respiration is an electrocardiographic signal as taught by Bartolo so as to reduce error introduced by ECG contamination and provide a more accurate measurement of diaphragm EMG (Bartolo, Page 1898, Paragraph 1).

Regarding claim 4, Tehrani in view of Bartolo teaches
The method according to claim 3, wherein the timing and amplitude of inspiratory efforts based on the isolated electromyographic activity signal are determined over a series of at least three inspiratory efforts before the occurrence of obstructive apnea is determined (Wherein breaths 601-604 being indicative of normal breaths, before comparison to breaths 606-609 indicative of flow obstruction is considered to read on this limitation (Tehrani, Figures 6A-6B)).

Regarding claim 9, Tehrani in view of Bartolo teaches
The method according to claim 1, wherein: said receiving the composite bioelectric signal from the mammal comprising the electromyographic activity signal comprises receiving at least one of an electrocardiographic signal  and an electroencephalographic signal (Tehrani, Paragraph [0055]; Bartolo, Page 1898, Paragraph 1, see 35 U.S.C. rejection of claim 4 above).

However, Tehrani fails to explicitly disclose that said processing the composite bioelectric signal to isolate the (a) electromyographic activity signal from muscles of respiration from (b) the bioelectric signal component not from muscles of respiration comprises at least subjecting the composite bioelectric signal to a bandpass filter having a passband between about 300 Hz and 1 kHz. Bartolo discloses processing the composite bioelectric signal to isolate the (a) electromyographic activity signal from muscles of respiration from (b) the bioelectric signal component not from muscles of respiration comprises at least subjecting the composite bioelectric signal to a bandpass filter having a passband between about 300 Hz and 1 kHz (Each section was band-pass filtered to reduce low-frequency motion artifact and high-frequency noise. The length 2v of the section was deter- mined, and the data were zero padded to 1,024 points. The fast Fourier transform and P(f) were computed after application of a Hanning window. fL was set at 20 Hz, and fH was chosen so that the bandwidth between fL and fH contained 95% of the total power between 20 and 475 Hz (Bartolo, Page 1900, Paragraph 1)).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tehrani in view of Bartolo so as to incorporate that the composite bioelectric signal is processed to isolate the (a) electromyographic activity signal from muscles of respiration from (b) the bioelectric signal component not from muscles of respiration comprises at least subjecting the composite bioelectric signal to a bandpass filter having a passband between about 300 Hz and 1 kHz as taught by Bartolo (Bartolo, Page 1900, Paragraph 1) as applicant appears to have placed no criticality on the claimed range and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 10, Tehrani in view of Bartolo teaches
The method according to claim 1.

However, Tehrani fails to explicitly disclose wherein said processing the composite bioelectric signal to isolate (a) the electromyographic activity signal from muscles of respiration from (b) the bioelectric signal component not from muscles of respiration comprises determining a signal power within a passband over time. Bartolo discloses processing the composite bioelectric signal to isolate (a) the electromyographic activity signal from muscles of respiration from (b) the bioelectric signal component not from muscles of respiration, wherein the processing comprises determining a signal power within a passband over time (This method enabled the exclusion of the upper band of frequencies at which the signal power level is comparably very low (8). Finally, estimates of the EMG variables were calculated from each inspiratory section (Bartolo, Page 1900, Paragraph 1)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tehrani in view of Bartolo so as to incorporate that the processing comprises determining a signal power within a passband over time as taught by Bartolo so as to reduce low-frequency motion artifacts and high-frequency noise in the determined EMG signals (Bartolo, Page 1900, Paragraph 1).

Regarding claim 11, Tehrani in view of Bartolo teaches
The method according to claim 1, wherein said comparing an amplitude of inspiratory efforts based on the isolated electromyographic activity signal with the determined baseline amplitude of inspiratory efforts based on the isolated electromyographic activity signal comprises comparing a series of amplitudes of inspiratory efforts based on the isolated electromyographic activity signal and timings of inspiratory efforts with a baseline window representing a normal range of amplitudes of inspiratory efforts based on the isolated electromyographic activity signal and timings of inspiratory efforts (Breaths 606, 607, 608 and 609 show a further increased EMG envelope (FIG. 6B), a further reduced tidal volume and a EMG complex (FIG. 6A) with even higher amplitude and components of increased frequency, indicating a flow obstruction (Tehrani, Paragraph [0081], Figures 6A-6B); wherein the series of breaths indicative of a flow obstruction having an increased frequency is considered to read on comparing based on a series of amplitudes of the inspiratory efforts against a baseline window representing a normal range).

Claim(s) 5 /are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani in view of Bartolo as applied to claim 1 above, and further in view of Greenwald (US-6032072-A).
Regarding claim 5, Tehrani in view of Bartolo teaches
The method according to claim 5.

However, Tehrani fails to explicitly disclose that the bioelectric component not from muscles of respiration is an electroencephalographic signal. Greenwald discloses a method for detecting EMG, wherein Greenwald further discloses that a measured bioelectric signal can be a composite bioelectric signal, wherein a bioelectric component not from muscles of respiration can be an electroencephalographic signal (Although EEG, EMG and EOG are the resultant signals generated from different sources beneath the skin, these biopotentials mingle on the scalp where surface electrodes are used to collect the signals. Moreover, scalp electrodes are susceptible to artifacts generated by electrode motion (Greenwald, Col 2, lines 8-12)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tehrani in view of Bartolo so as to incorporate that the bioelectric component not from muscles of respiration is an electroencephalographic signal, such that one would need to isolate the electromyographic activity signal from muscles of respiration from the bioelectric signal component not from muscles of respiration as taught by Greenwald so as to reduce noise in the individual EMG signal for better analysis of the EMG signal (The system then creates a difference signal by subtracting the enhanced EEG signal from the original EEG-dominant signal. The difference signal contains both low-frequency EOG artifact and high frequency EMC. An enhanced EMG signal is then created by high pass-filtering the difference signal (e.g., using a 3-pole Butterworth High Pass Filter with the 3 dB corner frequency at 20 Hz) (Greenwald, Col 7, lines 47-52); The accuracy of automated analysis of biopotentials is strongly coupled with the signal quality of the acquired data. In addition, the development of algorithms which extract information from biopotentials is bounded by the range of signal features that are uncorrupted by noise. By acquiring higher fidelity signals, additional and more subtle features of the signal are available for analysis (Greenwald, Col 1, lines 30-37)).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani in view of Bartolo as applied to claim 1 above, and further in view of Levy (US-20150366468-A1, previously presented).

Regarding claim 6, Tehrani in view of Bartolo teaches
		The method according to claim 1.

However, Tehrani fails to explicitly disclose that the bioelectric signal is acquired from a single extremity. Levy discloses a system and method for determining apnea, wherein Levy further disclose determining a bioelectric signal from an extremity (the processing system and/or method identifies sleep apnea events based on the combined hybrid signal and/or the combined phase-amplitude hybrid signal and/or the combined signal (Levy, Paragraph [0029]); Preferably, organ 18 is external organ so that the transmission of signals can be done non-invasively. Representative example of organ 18 include, without limitation, a thigh, an arm, a forearm, a leg and a foot (Paragraph [0063]); For example, in exemplary embodiments of the present invention the physiological condition is a ventilation rate of the subject, a repetition rate of a particular muscle unit and/or one or more characteristics of an action potential sensed electromyography (Paragraph [0100])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tehrani in view of Bartolo so as to incorporate acquiring the bioelectric signal from a single extremity as taught by Levy so as to allow for the transmission of signals to be done non-invasively (organ 18 is external organ so that the transmission of signals can be done non-invasively (Levy, Paragraph [0063])).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani in view of Bartolo as applied to claim 1 above, and further in view of Verrier (US-5902250-A, previously presented).

Regarding claim 7, Tehrani in view of Bartolo teaches
		The method according to claim 1.

However, Tehrani fails to explicitly disclose further comprising generating an audible alarm in response to determining the occurrence of obstructive apnea. Verrier discloses a system for determining apnea, wherein Verrier further discloses generating an audible alarm in response to determining the occurrence of obstructive apnea (Verrier, Col 5, lines 55-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tehrani in view of Bartolo so as to incorporate generating an audible alarm in response to determining the occurrence of obstructive apnea as taught by Verrier so as to alert the patient experiencing apnea of the cardiorespiratory risk (Verrier, Col 5, lines 55-63).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani in view of Bartolo as applied to claim 1 above, and further in view of Libbus (US-20090076364-A1, previously presented).

Regarding claim 8, Tehrani in view of Bartolo teaches
The method according to claim 1.

However, Tehrani fails to explicitly disclose further comprising selectively wirelessly communicating a signal in response to determining the occurrence of obstructive apnea. Libbus discloses a system for monitoring sleep apnea of a patient, wherein Libbus further discloses selectively wirelessly communicating a signal in response to determining the occurrence of obstructive apnea (In many embodiments, the adherent device may continuously monitor physiological parameters, communicate wirelessly with a remote center, and provide alerts when necessary…When a flag is raised, the center may communicate with the patient, hospital, nurse, and/or physician to allow for therapeutic intervention (Libbus, Paragraph [0060])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tehrani in view of Bartolo so as to incorporate further comprising selectively wirelessly communicating a signal in response to determining the occurrence of obstructive apnea as taught by Libbus so as to allow for therapeutic intervention in the case that the patient is in need of assistance based on the determined instance of apnea (Libbus, Paragraph [0060]).

Claims 12-15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani in view of Bartolo as applied to claim 1 above, and further in view of Nishimura (US-5105354-A, previously presented).

Regarding claim 12, Tehrani in view of Bartolo teaches
The method of claim 1.

However, while Tehrani discloses measuring heart rate and heart rate variability during sleep (Heart rate variability, Heart rate RR intervals, may be sensed with sleep data gathered for a night and analyzed for device initialization or programming or reprogramming (Tehrani, Paragraph [0055]); This would require a learning algorithm where the device would learn through recording of baseline data the typical synchrony of the respiration versus the heart rate during sleep, and use this information in a sleep detection algorithm. The cardiac rhythm alone can be used to detect sleep as well. For example, histograms could be created for heart rate and heart rate variability in the sleeping and waking state, and these histograms could be used to create reasonable thresholds to allow differentiation between sleep and wake, based on heart rate or heart rate variability (Tehrani, Paragraph [0096])), Tehrani fails to explicitly disclose that the method further comprises determining a baseline inter-heartbeat interval and a normal range of variation for a respective respiratory rate within a respiratory interval, determining an inter-heartbeat interval and a respiratory rate of a patient, determining a commencement of a series of at least one inter-heartbeat interval which is outside the normal range of variation, below the baseline inter-heartbeat interval, for the respective respiratory rate, and determining commencement of obstructive apnea if within the respiratory interval, a number of commencements of the series of the at least one inter-heartbeat interval which is outside the normal range of variation, below the baseline inter-heartbeat interval for the respective respiratory rate, is above a threshold. Nishimura discloses an evaluation method of correlating respiration and heartbeat so as to determine the onset of sleep apnea, wherein Nishimura further discloses 
determining a baseline inter-heartbeat interval and a normal range of variation for a respective respiratory rate within a respiratory interval (Nishimura, Col 5, lines 16-18, Figure 3, Col 2, line 67-Col 3, line 1), 
determining an inter-heartbeat interval and a respiratory rate of a patient (Nishimura, Col 5, lines 15-16, 20-21), 
determining a commencement of a series of at least one inter-heartbeat interval which is outside the normal range of variation, below the baseline inter-heartbeat interval, for the respective respiratory rate (Nishimura, Col 2, lines 16-19, wherein the 5-6 minutes before the start of sleep apnea is considered a commencement of a series outside the normal range of variation), and 
determining commencement of obstructive apnea if within the respiratory interval, a number of commencements above a threshold of the series of the at least one inter-heartbeat interval which is outside the normal range of variation, below the baseline inter-heartbeat interval for the respective respiratory rate (Nishimura, Col 2, lines 16-19, wherein the 5-6 minutes before the start of sleep apnea that are identified as being indicative of sleep apnea is considered a number of commencements of the series below the baseline and above a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tehrani in view of Bartolo so as to incorporate the determination of the commencement of obstructive apnea using an inter-heartbeat interval and respiratory rate of a patient by the method taught by Nishimura as respiration can be correlated to heartbeat so as to identify the onset of sleep apnea (Nishimura, Col 3, lines 19-22).

Regarding claim 13, Tehrani in view of Bartolo and Nishimura teaches
		The method according to claim 12.

However, Tehrani fails to explicitly disclose wherein the threshold is three. Nishimura discloses monitoring heartbeat intervals indicative of the onset of sleep apnea for 5-6 min prior to the identification of sleep apnea (Nishimura, Col 2, lines 16-19; wherein any set of heartbeat intervals within 5-6 min prior to the identification onset of sleep apnea can be considered 3 commencements of a series).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tehrani in view of Bartolo and Nishimura so as to incorporate the threshold being three as taught by Nishimura as sleep apnea can be determined based on heartbeat rate and respiration correlation 5-6 min in advance (Nishimura, Col 2, lines 16-19).

Regarding claim 14, Tehrani in view of Bartolo and Nishimura teaches
The method according to claim 12, wherein the inter-heartbeat interval (Bartolo, Page 1898, Paragraph 1, wherein an EMG is considered to be indicative of an inter-heartbeat interval) and the respiratory rate (Tehrani, Figures 6A-6B) are determined based on the composite bioelectric signal.

Regarding claim 15, Tehrani in view of Bartolo and Nishimura teaches
The method according to claim 14, wherein the bioelectric signal component not from muscles of respiration (see corresponding 35 U.S.C. 112(b) rejection above) an electrocardiographic signal (Bartolo, Page 1898, Paragraph 1, see 35 U.S.C. 103 of claim 1, wherein the ).

Regarding claim 19, Tehrani in view of Bartolo and Nishimura teaches
		The method according to claim 15.

However, Tehrani fails to explicitly disclose that the inter-heartbeat interval is determined by determining an R-R interval of the electrocardiographic signal, further comprising: establishing a window distinguishing a normal inter-heartbeat interval from a short inter-heartbeat interval for the respective respiratory rate and recording a time of inter-heartbeat intervals which is outside the window for the respective respiratory rate. Nishimura discloses that the inter-heartbeat interval is determined by determining an R-R interval of the electrocardiographic signal (Nishimura, Col 5, lines 18-19; Col 1, lines 15-17), further comprising: establishing a window distinguishing a normal inter-heartbeat interval from a short inter-heartbeat interval for the respective respiratory rate (Nishimura, Col 2, lines 14-19, wherein the time prior to the 5-6 minutes before the start of sleep apnea is considered a normal inter-heartbeat interval from a short inter-heartbeat interval for the respective respiratory rate) and recording a time of inter-heartbeat intervals which is outside the window for the respective respiratory rate (Nishimura, Col 2, lines 14-19, wherein the time of 5-6 minutes before the start of sleep apnea is considered outside the window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tehrani in view of Bartolo and Nishimura so as to incorporate determining the inter-heartbeat interval by determining an R-R interval of the electrocardiographic signal as taught by Nishimura as respiration can be correlated to heartbeat so as to identify the onset of sleep apnea (Nishimura, Col 3, lines 19-22).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani in view of Bartolo as applied to claim 1 above, and further in view of Libbus and Arzbaecher (US-20030023175-A1, previously presented).

Regarding claim 18, Tehrani in view of Bartolo teaches
		The method of claim 1.

However, Tehrani fails to explicitly disclose that the method further comprises automatically generating an e911 (enhanced 911) call through a telephone network in response to determining the commencement of obstructive apnea. Libbus teaches a method for detecting sleep apnea, wherein Libbus further discloses automatically generating a 911 call through a telephone network in response to determining the commencement of obstructive apnea (The device comprises impedance circuitry coupled to the at least four electrodes and configured to measure respiration of the patient to detect sleep apnea (Libbus, Paragraph [0055]); Remote center 106 can be in communication with an emergency responder 108C, for example a 911 operator and/or paramedic, with a communication system 107C, such as the Internet, an intranet, phone lines, wireless and/or satellite phone. Emergency responder 108C can travel to the patient as indicated by arrow 109C…monitoring system 10 comprises a closed loop system in which patient care can be monitored and implemented from the remote center in response to signals from the adherent device (Paragraph [0059], Figure 1A)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tehrani in view of Bartolo so as to incorporate automatically generating a 911 call through a telephone network in response to determining the commencement of obstructive apnea as taught by Libbus so as to allow for emergency responders to act on the identification of sleep apnea of a patient (Libbus, Paragraph [0059], Figure 1A).
However, the combination of Tehrani in view of Bartolo and Libbus fails to teach that the 911 call generated is an e911 (enhanced 911) call. Arzbaecher discloses a method and system for contacting emergency services in the event of a medical emergency, such as cardiac arrest, wherein Arzbaecher discloses using an enhanced 911 call (the processor activates a cell phone interface circuit which automatically dials 911 and establishes a communication link with a remote transceiver, for example an Emergency Medical Service (EMS)…the communication link also…automatically provides for locating the patient using a recently mandated FCC enhanced 911 automatic location identification system or a GPS system, for example (Arzbaecher, Paragraph [0032])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Tehrani in view of Bartolo and Libbus so as to incorporate using an enhanced 911 call so as to allow for the automatic location identification of the patient to aid in emergency medical services (Arzbaecher, Paragraph [0032]).

Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tehrani in view of Bartolo and Nishimura.

Regarding claim 20, Tehrani teaches
A system for detecting obstructive apnea, comprising: 
an input configured to receive a bioelectric signal from a mammal comprising at least one of electromyographic activity of muscles of respiration (data may be collected that includes a diaphragm EMG signal (Tehrani, Paragraph [0051])), and information defining an inter-heartbeat interval; 
at least one processor (A device may also include sensors or algorithms Tehrani, Paragraph [0094])) configured to: 
at least one of: 
(a) 	(2) 	determine a baseline amplitude of inspiratory efforts based on the isolated electromyographic activity from muscles of respiration (One or more thresholds may be set to determine one or more of these conditions. (Tehrani, Paragraph [0080]); Thus using an EMG envelope, the increase in the envelope can be sensed or determined and used to determine when a flow limitation is occurring at a first threshold, and where an obstruction is occurring at a second threshold. The thresholds may be determined on a patient by patient basis. The thresholds may also distinguish degrees of flow limitation as well as flow limitation being distinguished from an obstruction, or either being distinguished form a normal breath (Tehrani, Paragraph [0081])); and 
(3) 	determine an occurrence of obstructive apnea if a series of inspiratory efforts over time have increasing amplitude of inspiratory effort based on the isolated electromyographic activity from muscles of respiration, above the baseline amplitude of inspiratory efforts based on the isolated electromyographic activity from muscles of respiration determined dependent on the isolated electromyographic activity from muscles of respiration (Tehrani, Paragraphs [0080], [0081], Figures 6A-6B, wherein as seen in Figures 6A and 6B, breaths 606-609 have increasing amplitudes indicative of an obstructive event); or 
(b) 	(1) 	determine a baseline inter-heartbeat interval and a normal range of variation for a respective respiratory rate within a respiratory interval from the bioelectric signal; 
(2) 	determine an inter-heartbeat interval and a respiratory rate of a patient from the bioelectric signal; 
(3) 	determine a commencement of a series of inter-heartbeat intervals which is outside the normal range of variation below the baseline inter-heartbeat interval for the respective respiratory rate; and 
(4) 	determine commencement of obstructive apnea if a number of commencements of the series of at least one inter-heartbeat interval which is below the baseline inter-heartbeat interval for the respective respiratory rate within the respiratory interval is above a threshold; and 
an output for communicating a signal dependent on the determined occurrence (Information may be telecommunicated as well (Tehrani, Paragraph [0050])).

However, while Tehrani discloses that in addition to sensing EMG, an ECG may also be detected, wherein the detected ECG may be used for device initialization (In addition to sensing EMG, for initialization or detection, ECG may be sensed, e.g., from the implanted device, and the data used to initialize the device or provide feedback during device use. Heart rate variability, Heart rate RR intervals, may be sensed with sleep data gathered for a night and analyzed for device initialization or programming or reprogramming (Tehrani, Paragraph [0055])), Tehrani fails to explicitly disclose that the bioelectric signal is a composite bioelectric signal, and the step (a)(1) to process the bioelectric signal to isolate (i) electromyographic activity from muscles of respiration, and (ii) electromyographic activity not from muscles of respiration. Bartolo discloses that ECG signals can contaminate measured EMG signals, wherein removal of the ECG contamination may lead to more accurate data derived from diaphragm EMG signals (diaphragm electromyogram (EMGdi) conveys information relating to the mechanisms of respiration; however, electrocardiogram (ECG) contamination can compromise the accuracy of data derived from this signal. We examine the EMGdi recorded from anesthetized spontaneously breathing dogs via implanted electrodes to assess the extent of the error introduced by the ECG contamination and the effectiveness of ECG gating in reducing this error. Because ECG subtraction has been shown to generate accurate results for such applications, it is used as the gold standard. Analysis of variance methods are employed to compare results (Bartolo, Page 1898, Paragraph 1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tehrani so as to incorporate that the bioelectric signal is a composite bioelectric signal, and further incorporate the step of processing the composite bioelectric signal to isolate (a) a electromyographic activity signal from muscles of respiration from (b) a bioelectric signal component not from muscles of respiration as taught by Bartolo so as to reduce error introduced by ECG contamination and provide a more accurate measurement of diaphragm EMG (Bartolo, Page 1898, Paragraph 1).

However, while the steps (b)(1)-(b)(4) are considered to be optional, for the sake of compact prosecution, the steps (b)(1)-(b)(4) will be examined as well. Tehrani fails to explicitly disclose the steps (b)(1)-(b)(4). Nishimura discloses (b)(1) determining a baseline inter-heartbeat interval and a normal range of variation for a respective respiratory rate within a respiratory interval (Nishimura, Col 5, lines 16-18, Figure 3, Col 2, line 67-Col 3, line 1), (b)(2) determining an inter-heartbeat interval and a respiratory rate of a patient (Nishimura, Col 5, lines 15-16, 20-21), (b)(3) determining a commencement of a series of at least one inter-heartbeat interval which is outside the normal range of variation, below the baseline inter-heartbeat interval, for the respective respiratory rate (Nishimura, Col 2, lines 16-19, wherein the 5-6 minutes before the start of sleep apnea is considered a commencement of a series outside the normal range of variation), and (b)(4) determining commencement of obstructive apnea if within the respiratory interval, a number of commencements of the series of the at least one inter-heartbeat interval which is outside the normal range of variation, below the baseline inter-heartbeat interval for the respective respiratory rate, is above a threshold (Nishimura, Col 2, lines 16-19, wherein the 5-6 minutes before the start of sleep apnea that are identified as being indicative of sleep apnea is considered a number of commencements of the series below the baseline and above a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Tehrani in view of Bartolo so as to incorporate the determination of the commencement of obstructive apnea using an inter-heartbeat interval and respiratory rate of a patient by the method taught by Nishimura as respiration can be correlated to heartbeat so as to identify the onset of sleep apnea (Nishimura, Col 3, lines 19-22).

Regarding claim 21, Tehrani in view of Bartolo and Nishimura teaches
The method according to claim 1, wherein said determining occurrence of obstructive apnea if a series of inspiratory efforts have increasing amplitude of inspiratory effort based on the isolated electromyographic activity from muscles of respiration over time, above the baseline amplitude of inspiratory efforts based on the isolated electromyographic activity from muscles of respiration, comprises determining if three successive inspiratory efforts have an amplitude of inspiratory effort based on the isolated electromyographic activity from muscles of respiration above a threshold with at least one of a steady amplitude of inspiratory effort based on the isolated electromyographic activity from muscles of respiration and an increasing amplitude of inspiratory effort based on the isolated electromyographic activity from muscles of respiration, while an interval between inspiratory efforts is within a normal range (Breaths 606, 607, 608 and 609 show a further increased EMG envelope (FIG. 6B), a further reduced tidal volume and a EMG complex (FIG. 6A) with even higher amplitude and components of increased frequency, indicating a flow obstruction (Tehrani, Paragraph [0081], Figures 6A-6B); wherein the individual breaths indicative of a flow obstruction having an increased frequency is considered to read on a signal above the baseline amplitude and a timing within the baseline timing range; Wherein breaths 601-604 being indicative of normal breaths, before comparison to breaths 606-609 indicative of flow obstruction is considered to read on this limitation (Tehrani, Figures 6A-6B)).

Regarding claim 22, Tehrani in view of Bartolo and Nishimura teaches
The system according to claim 20, wherein at least one processor is configured to: (1) process the bioelectric signal to isolate (i) the electromyographic activity from muscles of respiration, and (ii) electromyographic activity not from muscles of respiration (Bartolo, Page 1898, Paragraph 1, see 35 U.S.C. 103 rejection of claim 20 above), (2) determine the baseline amplitude of inspiratory efforts based on the isolated electromyographic activity from muscles of respiration (Tehrani, Paragraph [0080]-[0081]); and (3) determine the occurrence of obstructive apnea if the series of inspiratory efforts over time have increasing amplitude of inspiratory effort based on the isolated electromyographic activity from muscles of respiration, above the baseline amplitude of inspiratory efforts based on the isolated electromyographic activity determined dependent on the isolated electromyographic activity from muscles of respiration (Tehrani, Paragraphs [0080], [0081], Figures 6A-6B, wherein as seen in Figures 6A and 6B, breaths 606-609 have increasing amplitudes indicative of an obstructive event).

Regarding claim 23, Tehrani in view of Bartolo and Nishimura teaches
The system according to claim 20, wherein the at least one processor is configured to: (1) determine the baseline inter-heartbeat interval and the normal range of variation for the respective respiratory rate within the respiratory interval from the bioelectric signal (Nishimura, Col 5, lines 16-18, Figure 3, Col 2, line 67-Col 3, line 1, see 35 U.S.C. 103 rejection of claim 20 above); (2) determine the inter-heartbeat interval and the respiratory rate of the patient from the bioelectric signal (Nishimura, Col 5, lines 15-16, 20-21); (3) determine the commencement of the series of inter-heartbeat intervals which is outside the normal range of variation below the baseline inter-heartbeat interval for the respective respiratory rate (Nishimura, Col 2, lines 16-19, wherein the 5-6 minutes before the start of sleep apnea is considered a commencement of a series outside the normal range of variation); and (4) determine the commencement of obstructive apnea if the number of commencements of the series of at least one inter-heartbeat interval which is below the baseline inter-heartbeat interval for the respective respiratory rate within the respiratory interval is above the threshold (Nishimura, Col 2, lines 16-19, wherein the 5-6 minutes before the start of sleep apnea that are identified as being indicative of sleep apnea is considered a number of commencements of the series below the baseline and above a threshold).

Response to Arguments
Applicant's arguments filed 26 September 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claim(s) 1 and those dependent therefrom have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable in view of Tehrani in view of Bartolo, wherein Tehrani in view of Bartolo teaches the amended limitation of determining occurrence of obstructive apnea if a series of inspiratory efforts have increasing amplitude of inspiratory efforts (Tehrani, Figures 6A-6B).
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claim(s) 12 and those dependent therefrom have been considered but are not considered persuasive. 
Applicant argues that Nishimura is not analogous art by citing sections of Nishimura directed towards the application of the invention of Nishimura to central apnea, however Nishimura discloses that the invention is directed towards sleep apnea in general, wherein the specific disclosures of central apnea are directed towards specific embodiments of the invention.
Applicant further argues that Nishimura fails to teach determining a normal range of variation for the respiratory rate within a respiratory interval, and therefore do not also determine the commencement of the series of inter-heartbeat intervals which is outside the normal range of variation below the baseline inter-heartbeat interval for the respective respiratory rate, wherein Nishimura further fails to determine commencement of obstructive apnea if the number of commencements of the series of at least one inter-heartbeat interval which is below the baseline inter-heartbeat interval for the respective respiratory rate within the respiratory interval is above the threshold. However, Nishimura does teach determining a normal range of variation for the respiratory rate within a respiratory interval (Nishimura, Col 5, lines 16-18; Col 2, line 67-col 3, lines 1; wherein determining a change in respiratory rate within a respiratory interval with respect to a normal is considered to read on determining a normal range of variation for the respiratory rate within a respiratory interval as Nishimura discloses identifying a change outside the normal variation).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        

/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        09 December 2022